t c memo united_states tax_court verl w and frances m haderlie petitioners v commissioner of internal revenue respondent docket no filed date verl w and frances m haderlie pro sese michael w lloyd for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners' income_tax that is attributable to one adjustment that adjustment pertains to a scheme where an automatic computational adjustment was also made to petitioners' claimed schedule a medical deduction due solely to the increase in adjusted_gross_income and a corresponding increase in the threshold for the medical deduction petitioner verl w haderlie applied for an insurance_policy paid the dollar_figure premium and dollar_figure was returned to him by the procuring insurance agent the insurance agent promoted the transaction because he received about percent of dollar_figure from the insurance_company as an inducement to sell its policies respondent determined that the above-described circumstances resulted in income to petitioners measured by the cost of the insurance coverage or the dollar_figure premium we first addressed this type of scheme or transaction in 105_tc_1 and held that the taxpayer insured realized income in the amount of the insurance premium kickbacks from the insurance agent petitioners here argue that the circumstances of their case vary from wentz v commissioner supra in a manner that would change the outcome findings_of_fact petitioners had their legal residence in idaho falls idaho at the time their petition was filed verl w haderlie petitioner is a high school graduate and has been involved in the business of hauling milk by truck during petitioner was involved in the technical aspects of the process of producing milk including the identification and cure of bacterial problems from this activity and a small farming operation petitioner earned somewhat less than dollar_figure for the taxable_year through a colleague petitioner learned about daniel schwab schwab an insurance agent who was offering dollar_figure of life_insurance for a minimum premium after advising the colleague of his interest petitioner received a telephone call from schwab schwab confirmed that he was offering dollar_figure of life_insurance for a minimum premium and that petitioner would need a physical exam paid for by schwab and after year petitioner could either extend or cancel the policy at the time of the conversation with schwab petitioner already owned a whole_life_insurance policy with coverage in the range of dollar_figure to dollar_figure at the same time petitioner believed that his need for life_insurance coverage was in the dollar_figure to dollar_figure range thereafter petitioner met with schwab who promoted a dollar_figure policy with royal maccabees life_insurance co royal and petitioner agreed to apply for a policy schwab then accompanied petitioner to a medical center where a physical exam was administered to petitioner petitioner during remitted separate checks in the amounts of dollar_figure and dollar_figure made payable to stable reserve inc stable reserve and royal respectively stable reserve was schwab's straw entity used as a conduit for the insurance scheme at the same time schwab remitted a dollar_figure check to petitioner in schwab remitted a dollar_figure check to petitioner schwab's dollar_figure check to petitioner was drawn on an account in the name of stable reserve inc petitioner instructed schwab to delay the deposit of petitioner's dollar_figure premium check to royal for a few days in order to permit petitioner's deposit of the dollar_figure stable reserve check from schwab to fund petitioner's check in addition to remitting the two checks petitioner signed a document that contained the recitation that the dollar_figure check payment to him from stable reserve schwab was a nonrecourse loan petitioner and schwab understood that the signed document reciting the existence of a nonrecourse loan was prepared and executed in the event that the internal_revenue_service looked into their insurance transaction and that the document had no substance or effect beginning in petitioner and his beneficiary ies had the benefit of dollar_figure in life_insurance coverage from royal the coverage was under a universal life policy which differs from a whole life policy in that a universal life policy more closely reflects current interest rates thereby improving the accumulation of cash_value the dollar_figure premium paid_by petitioner was competitive with the premium charged by insurance_companies other than royal schwab in turn was entitled to a commission approximating percent of the dollar_figure 1-year's premium on petitioner's royal life_insurance_policy the royal insurance arrangement was transacted in idaho falls idaho schwab was licensed to conduct insurance_business in wyoming but not in idaho royal was licensed to do business in idaho rebating by an insurance agent violates idaho insurance law an insurance_company is permitted to rebate part or all of an insurance premium under the law of idaho so long as petitioner made no misrepresentation in applying for the insurance with royal the rebating aspect although in violation of idaho law insofar as the rebate was made by schwab would not invalidate the insurance coverage between royal and petitioner royal was aware of the rebating after petitioner's policy had been applied for and came into force and because of its view that petitioner had done nothing illegal royal did not attempt to cancel the policy or contact petitioner royal believed that only schwab was involved in illegal activity rebating the rebating by schwab also violated the terms of the agreement and or relationship between schwab and royal petitioner was under the mistaken impression that after the first year of the royal policy he would have been entitled to reduced coverage for the next year at a dollar_figure premium although petitioner thought the royal insurance transaction was unusual he was not aware of any illegality or irregularity until after the policy had been allowed to lapse petitioner's royal policy was allowed to lapse at the end of the first year and just prior to that time schwab approached petitioner with another insurance transaction with columbus life_insurance co columbus the columbus transaction was for life_insurance coverage beginning during and was in most respects substantially_similar to the royal transaction the columbus transaction differed from the royal transaction as to the amount of coverage dollar_figure as opposed to dollar_figure the absence of a document indicating a nonrecourse loan and in the columbus transaction petitioner refused to execute a premium check to columbus in the columbus transaction schwab paid petitioner's premium directly to columbus petitioners did not report any income in connection with the royal schwab insurance arrangement on their federal_income_tax return respondent determined that the dollar_figure premium for year on the royal life_insurance_policy was income to petitioners for opinion transactions substantially_similar to the one in this case were considered in 105_tc_1 and woodbury v united_states aftr 2d ustc par big_number d n d affd per curiam without published opinion 27_f3d_572 8th cir in those cases taxpayers who had received the benefit of life_insurance coverage in situations where the agent kicked back the premium were found to have income taxable in the year of the transaction in the amount of the premium that had been paid and kicked back respondent relies on those cases arguing that the record in this case contains no distinction s to cause a result different from the prior cases petitioners who are pro_se argue that they should not have to recognize income because of the following theories the market_value was nothing because royal was not legal in idaho and neither was schwab royal was aware of schwab's illegal rebating scheme and did nothing because it would have had to pay back the premiums to the insured and it was easier for royal to let it ride out than pay back all of the premiums we agree with respondent petitioners' arguments are based on illegality as the reason why they should not be required to recognize income from the insurance transaction initially we note that royal insurance_company was licensed in idaho and schwab agent was not licensed in idaho petitioners contend that due to either the illegality of rebating and or the fact that schwab was not licensed to sell insurance in idaho the insurance coverage had no value we surmise that petitioners are arguing that the illegality would have provided royal with a defense to paying benefits on the policy in the event that petitioner died while the policy was in force state law and evidence in the record do not present a defense that royal could have interposed to a claim by petitioner’s beneficiary a representative of the idaho department of insurance and a representative of royal testified that short of misrepresentation or wrongdoing by petitioner there was no reason why royal could avoid payment of a claim additionally the rebating by the agent although illegal under state law did not provide the insurance_company with a defense to a claim on the policy there is no evidence of wrongdoing or any misrepresentation by petitioner if there had been some wrongdoing and or misrepresentation by petitioner regarding the policy royal may have had a defense to payment on the policy the only wrongdoing was a rebating of the premium to petitioner by schwab under idaho's insurance statutes unauthorized rebating by an insurance agent is illegal see idaho code sec in this case rebating also violated the terms of the agreement and contractual relationship between the insurer and the agent but has no direct effect on the insured royal might have had recourse to recover the rebated portion of the premium in this case the entire first year premium from schwab but that does not change the fact that petitioner had the benefit of year's universal_life_insurance coverage along with an option to renew as discussed in wentz v commissioner supra even if petitioner had become uninsurable during the year he could have continued the royal policy by payment of the premium for each successive year petitioners also discuss the fact that they were financially unable to afford the dollar_figure annual premium and that they had to wait until schwab's rebate check was credited to petitioner's bank account before their equal-in-amount premium check to royal could be honored in that regard petitioners argue that their maximum insurance coverage needs were no more than a few hundred thousand if they could afford it it is irrelevant that the insurance transaction entered into by petitioner was beyond his needs or means our focus must be on the benefit or enrichment petitioners received although the transaction with royal through schwab may have been too good to be true petitioners were willing to engage in the transaction because they received a benefit they did not become involved with schwab out of disinterested generosity instead they willingly applied for a dollar_figure policy with royal knowing that they would receive the benefit of that coverage for a year without any cost in order to obtain that benefit petitioner signed various documents took a physical and made representations that he was applying for and accepting dollar_figure of coverage in exchange for that performance petitioner received dollar_figure from schwab and or the benefit of dollar_figure of insurance without payment either way petitioners were enriched it is somewhat ironic that if royal had offered and or authorized its agent schwab to offer petitioner year of insurance coverage at no cost as an inducement to continue the coverage in the future the tax consequences might have been different in that type of circumstance courts have held that the reduced price or rebate is not taxable to the consumer see eg 26_tc_707 here however the insurance_company was not offering a price reduction or rebate instead the agent without the insurer's approval or agreement devised an illegal scheme to take advantage of his contractual relationship with the insurer the agreement between the insurer and the agent was for the agent to receive about percent of the first year’s premium as a commission for selling the policy in turn the agent paid petitioner the amount of the premium in exchange for petitioner’s applying for the insurance coverage as a result the agent received about percent of year's premium and petitioner received the benefit of year's insurance coverage although petitioner may not have understood the technical distinction between a rebate and a kickback he was aware that his payment to the insurance_company was repaid to him by the agent in exchange for his performance we can empathize with petitioners to the extent they relied on schwab did not wish to do anything improper and never anticipated that their involvement would subject them to a tax burden or possible financial hardship their actions however are well documented and the tax burden that results in these circumstances has been considered analyzed and explained by this and other courts petitioner signed an illusory document reciting that a nonrecourse loan existed in the event that the internal_revenue_service looked into their insurance transaction under these circumstances we do not see petitioner as an unwitting participant we also note that petitioners became involved with schwab in a subsequent and similar insurance coverage scheme in the subsequent transaction petitioner had become leery refusing to sign any documents or to remit checks to the insurance_company in exchange for a check from schwab in the subsequent transaction schwab paid the insurance_company and petitioner applied for the insurance and was subjected to a physical exam in order to be entitled to the insurance coverage in either situation petitioner had to apply for insurance take a physical exam and manifest to the insurer his intent to apply for insurance in exchange for those actions or consideration petitioners received the benefit of dollar_figure of insurance coverage which was ultimately paid for by the agent schwab to reflect the foregoing decision will be entered for respondent
